Citation Nr: 0819336	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  01-08 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 
1995 for the grant of service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had verified active military duty from November 
1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, 
Alabama.  Specifically, in an August 2000 decision, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and awarded a temporary total rating (due to 
hospitalization for a service-connected disability) from 
October 12, 1995 through November 30, 1995 and a disability 
evaluation of 50% thereafter from December 1, 1995.  After 
receiving notification of that determination, the veteran 
perfected a timely appeal with respect to the effective date 
assigned to the grant of service connection for his PTSD.  

The current appeal also arises from a July 2006 rating action 
in which the RO denied a disability evaluation greater than 
50% for the service-connected PTSD.  

In a statement received at the Board in February 2008, the 
veteran, through his wife, raised the issues of entitlement 
to a total disability rating based on individual 
unemployability and entitlement to special monthly 
compensation on account of being housebound and requiring the 
regular aid and attendance of another person.  These issues 
are not inextricably intertwined with the current appeal and 
are, therefore, referred to the agency of original 
jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  In January 1994, the RO continued to deny the veteran's 
claim for service connection for PTSD.  Although notified of 
that determination and of his appellate rights approximately 
two weeks later in the same month, the veteran did not 
initiate an appeal of the denial within one year.  

2.  No further claim for service connection for PTSD was 
received until October 25, 1995.  

3.  In August 2000, the RO granted service connection for 
PTSD effective from October 12, 1995, the date that the 
veteran was admitted for inpatient treatment for this 
disability.  

4.  The service-connected PTSD is manifested by sleep 
disturbances causing fatigue, a flat affect, a depressed 
mood, poor impulse control, aggressive behavior, moderate 
impairment of recent memory, and some social isolation.  
However, suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships are not shown.  


CONCLUSIONS OF LAW

1.  An effective date earlier than October 12, 1995 for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5104, 5108, 5110, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.1, 3.103, 3.151, 3.155, 3.400, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2007); 38 C.F.R. § 20.201 (1993).  

2.  The criteria for a disability rating greater than 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duties To Notify And To Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

        1.  Earlier Effective Date

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's earlier effective date claim essentially 
falls within this fact pattern.  Following receipt of 
notification of the August 2000 grant of service connection 
for PTSD, the veteran perfected a timely appeal with respect 
to the effective date assigned for the award.  Thus, no 
section 5103(a) notice is required for the veteran's earlier 
effective date claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the November 
2000 notice of the August rating action, the October 2001 
statement of the case (SOC), as well as the May 2002, 
December 2004, and June 2007 supplemental statements of the 
case (SSOCs)] that contain notice of VA's rating 
communication, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

        2.  Increased Rating

With regard to increased rating claims in particular, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were partially satisfied by 
July 2005 and September 2007 letters issued to the veteran.  
In particular, the letters informed him that, to substantiate 
his increased rating claim, he must submit evidence that his 
service-connected PTSD had increased in severity.  The 
letters specifically stated that such evidence may include 
medical evidence (including, for example, treating 
physicians' statements, physical and clinical findings, as 
well s laboratory and/or radiographic test results) of 
treatment since military service and statements from other 
individuals "who are able to describe from their knowledge 
and personal observations in what manner . . . [his] 
disability has become worse."  

Also, the December 2007 statement of the case (SOC) provided 
the veteran with specific notice of the relevant rating 
(diagnostic code) criteria for his service-connected PTSD.  

Further, the July 2005 and September 2007 correspondence 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to his 
increased rating claim but that he must provide enough 
information so that the agency could request the relevant 
records.  The letters also informed him of his opportunity to 
submit "any other evidence or information that . . . [he] 
think[s] . . . [would] support . . . [his] claim" as well as 
"any evidence in . . . [his] possession that pertains to . . 
. [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); see also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Also, the September 2007 letter as well as a separate 
document dated in March 2006, the RO informed the veteran of 
the type of evidence necessary to establish an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, as will be discussed in the following decision, 
the Board finds that the evidence of record does not support 
a grant of the veteran's increased rating claim.  
Consequently, no effective date will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the increased rating claim adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, while the July 2005 and March 2006 letters, but not 
the September 2007 correspondence, were issued before the 
AOJ's initial denial of the veteran's increased rating claim 
in July 2006.  The Board finds, however, that any timing 
error was not prejudicial because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the SOC issued in December 
2007.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  Pelegrini II, 18 Vet. 
App. at 122; see also VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for his PTSD.  
See Vazquez-Flores, 22 Vet. App. 37 (2008) (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ("[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim")).  

In the July 2005 and September 2007 letters, the RO advised 
the veteran of his opportunity to submit his own statement in 
which he "completely describe[s] . . . [his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [his] disability."  
Importantly, at the pertinent VA examinations and VA 
outpatient treatment sessions conducted during the current 
appeal, the appellant described the specific psychiatric 
symptoms that warrant a higher rating.  Such statements 
exhibit an understanding of the criteria necessary for an 
increased rating for his service-connected PTSD.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating and earlier effective date issues on 
appeal.  All relevant treatment records adequately identified 
by the veteran have been obtained and associated with his 
claims folder.  He has been accorded pertinent VA 
examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the veteran's increased rating and 
earlier effective date claims is required.  The Board will, 
therefore, proceed to consider these issues, based on the 
evidence of record.  



II.  Analysis

        A.  Earlier Effective Date

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2007).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2007).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits."  38 C.F.R. § 3.155(a) (2007).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  Id.  

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he/she has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2007).  If he/she does not initiate 
an appeal within one year, however, the disallowance becomes 
final.  38 C.F.R. §§ 20.302, 20.1103 (2007).  With exceptions 
not herein applicable, any award based on a subsequently 
filed application for benefits can be made effective no 
earlier than the date of the new application.  See 
38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).  

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
October 12, 1995 for the grant of service connection for 
PTSD.  Review of the record indicates that, in January 1994, 
the RO continued a prior denial of the veteran's claim for 
service connection for PTSD.  Although notified of the 
determination and of his appellate rights approximately two 
weeks later in the same month, the veteran did not initiate 
an appeal of the denial.  See, e.g., 38 C.F.R. § 20.201 
(1993) (defining a notice of disagreement as "[a] written 
communication . . . expressing dissatisfaction or 
disagreement with an adjudicative determination . . . and a 
desire to contest the result").  As a result, the January 
1994 continued denial of service connection for PTSD became 
final.  

Significantly, no further claim for service connection for 
PTSD-whether formal or informal-was thereafter received 
until October 25, 1995.  [In August 2000, the RO granted 
service connection for PTSD effective from October 12, 1995, 
the date that the veteran was admitted for inpatient 
treatment for this disability.]  Under applicable law, as 
outlined above, the effective date of the subsequent award of 
service connection for PTSD can be no earlier than 
October 25, 1995.  As the RO has assigned an effective date 
of October 12, 1995 for the grant of service connection for 
PTSD, the veteran's claim for an earlier effective date must 
be denied.  

The Board acknowledges the veteran's assertions that an 
effective date in 1991 should be assigned because, during 
that year, he filed his initial claim for service connection 
for PTSD, submitted a statement in which he discussed his 
in-service stressors, and received pertinent VA treatment.  
See, e.g., April 2002 hearing transcript at 1-4.  
Importantly, however, the Board is bound by the evidence in 
the record as well as the pertinent laws and regulations.  
Based on such evidence, laws, and regulations, and for the 
reasons stated herein, the appeal for an effective date 
earlier than October 12, 1995 for the grant of service 
connection for PTSD must be denied.  

        B.  Increased Rating

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by an August 2000 rating action, the RO 
granted service connection for PTSD and awarded a temporary 
total rating (due to hospitalization for a service-connected 
disability) from October 12, 1995 through November 30, 1995 
and a disability evaluation of 50% thereafter from 
December 1, 1995.  This disability remains evaluated as 
noncompensably disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 50% evaluation 
will be assigned with evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 70% evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100% rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of  31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected by the currently 
assigned 50% rating.  In particular, he describes recurrent 
and intrusive thoughts, avoidance of stimuli, outbursts of 
anger, mood swings, depression, as well as a lack of social 
relationships, activities, and leisure pursuits.  He 
maintains that he has experienced these problems both prior 
to, and following, his stroke in 2003.  Also, in a January 
2008 statement, the veteran's wife acknowledged the veteran's 
nightmares and social isolation.  

These assertions regarding the service-connected psychiatric 
pathology involve matters capable of lay observation and are, 
thus, deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Such descriptions 
must, however, be considered in conjunction with the clinical 
evidence of record and the pertinent rating criteria.  

After reviewing the claims folder and interviewing the 
veteran, a September 2007 VA examiner concluded that the 
veteran's PTSD is severe and assigned a GAF score of 45, 
which is illustrative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  The examiner also determined that the veteran's 
avoidance behavior, rage, and hypervigilance reduce his 
reliability and productivity.  

Mental status evaluations completed at February and April 
2005 VA outpatient treatment sessions also resulted in the 
assignment of GAF scores of 45.  In addition, mental status 
evaluations conducted at December 2004 and March 2005 VA 
outpatient treatment sessions resulted in the assignment of 
GAF scores of 40, which are reflective of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

Indeed, records of psychiatric treatment and evaluation that 
the veteran has received during the current appeal include 
his consistent complaints of recurrent and intrusive 
thoughts, avoidance of stimuli, outbursts of anger, mood 
swings, depression, as well as a lack of social 
relationships, activities, and leisure pursuits.  Mental 
status examinations have demonstrated sleep disturbances 
causing fatigue, a flat affect, a depressed mood, poor 
impulse control, aggressive behavior, and moderate impairment 
of recent memory.  

While the GAF scores and the assessments have indicated that 
PTSD is severe, evaluations are not based strictly on GAF 
scores or bare assessments of the degree of severity of 
psychiatric pathology.  Evaluations must be based on overall 
symptomatology and a determination of whether the criteria 
for a higher rating are met.  Multiple mental status 
evaluations that the veteran has undergone during the current 
appeal have demonstrated a clean and neat appearance (with 
the ability to maintain minimum personal hygiene), 
cooperation, friendliness, orientation times three (to 
person, time, and place), unremarkable thought process and 
content, fair judgment and insight (e.g., the ability to 
understand outcome of behavior), and no hallucinations, 
delusions, illusions, inappropriate behavior, 
obsessive-ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts, or problems with activities of daily 
living.  Such symptomatology has required only a few 
outpatient treatment sessions, and no inpatient medical care, 
during the current appeal.  

Further, the September 2007 VA examiner concluded that the 
veteran's PTSD symptomatology has not resulted in 
deficiencies in judgment, thinking, family relations, work, 
school, or mood.  Also, a February 2007 VA field examination 
demonstrated that the veteran "visited with residents . . . 
and friends in the community," enjoys "eating out," has a 
social relationship with his wife and a resident in his 
apartment complex, and is very family-oriented.  

Significantly, at no time during the current appeal has 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
been shown.  Without such evidence, a disability rating 
greater than 50% for the veteran's service-connected PTSD is 
not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, at no time during the current appeal has the 
veteran's service-connected PTSD required hospitalization or 
resulted in marked interference with employment.  In fact, 
the September 2007 VA examiner specifically concluded that 
the veteran's service-connected PTSD has not resulted in 
total social and industrial impairment.  

Rather, at a May 2006 VA general medical examination, the 
examiner concluded that the veteran is significantly impaired 
and not employable "clearly as a result of his expressive 
aphasia and inability to make consistently meaningful 
speech."  Also, at a VA PTSD examination conducted in the 
same month, the examiner explained that the veteran's 
tremendous amount of social and occupational difficulty 
"appear to be more secondary to the stroke and its 
sequelae."  (In this regard, the Board notes that, in a 
report of an August 2007 private hospitalization for stroke 
residuals, the treating physician noted that the veteran's 
dementia and aphasia are "likely multifactorial with a heavy 
component from the stroke.")  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected PTSD has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected PTSD for any 
time during the current appeal.  


ORDER

An effective date earlier than October 12, 1995 for the grant 
of service connection for PTSD is denied.  

A disability rating greater than 50% for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


